Exhibit 10.43 PURCHASE AGREEMENT This Purchase Agreement (“Agreement”) is made as of the 23rd day of February, 2016, by and between FSN Southern Holdings, Inc., a Colorado corporation (“Fox”), Scripps Networks, LLC, a Delaware limited liability company (“SNLLC”), and FOX-BRV Southern Sports Holdings, LLC, a Delaware limited liability company (the “Company”). RECITALS A. Fox and SNLLC are the sole members of the Company, which is governed by that certain Operating Agreement of the Company dated January 23, 2007, as amended (the “Operating Agreement”). Capitalized terms used herein without definition have the meanings given to them in the Operating Agreement. B. SNLLC acquired its Membership Interest from BRV, Inc., a Delaware corporation, as a result of internal corporate and asset restructurings by The E. W. Scripps Co., an Ohio corporation and formerly a parent company of SNLLC and BRV, Inc. As a result of such restructurings, SNLLC is directly owned by Network Holdings, Inc., a Delaware corporation, which in turn is owned by Scripps Networks Interactive, Inc., an Ohio corporation (“SNI”). C. SNLLC’s Membership Interest constitutes 7.25% of the Membership Interests; and Fox’s Membership Interest constitutes 92.75% of the Membership Interests. D. SNLLC desires to sell to Fox, and Fox desires to purchase from SNLLC, all of SNLLC’s Membership Interest, on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I.
